t c summary opinion united_states tax_court estate of nicholas charles stevens jr deceased kim patricia bryan personal representative petitioner v commissioner of internal revenue respondent docket no 3442-03s filed date kim patricia bryan pro_se clare j brooks for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue respondent determined a deficiency in decedent’s federal_income_tax of dollar_figure and an addition_to_tax under sec_6651 of dollar_figure for taxable_year after respondent’s concession the issue for decision is whether decedent is taxable on unreported income of dollar_figure from wages and interest during the taxable_year background some of the facts have been stipulated and they are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference nicholas charles stevens jr decedent died in baltimore county maryland in date at the age of years decedent’s mother kim patricia bryan ms bryan was directed to serve as personal representative of decedent’s estate at the time the petition was filed ms bryan resided in baltimore maryland during the year in issue decedent received wages of dollar_figure from maryland car care inc and dollar_figure from mangione enterprises of turf valley also during the year in issue decedent was credited with interest_income of dollar_figure from custodial accounts at farmers and mechanics national bank such accounts were established pursuant to the maryland uniform transfers to minor sec_1 respondent concedes that decedent is not liable for the addition_to_tax under sec_6651 of dollar_figure act upon the death of decedent’s father in decedent a minor was years old in decedent filed a form 1040ez income_tax return for single and joint filers with no dependents for the taxable_year return decedent reported wages of dollar_figure on his return he did not report wages of dollar_figure from mangione enterprises of turf valley nor did he report the interest_income of dollar_figure from custodial accounts respondent issued decedent a notice_of_deficiency dated date determining that decedent was taxable on unreported income of dollar_figure from wages and interest during the taxable_year ms bryan contends that a deceased person should not be liable for any_tax deficiencies discussion decedent having filed his return after date sec_7491 is applicable in the instant case however neither party takes a position as to whether the burden_of_proof has shifted to respondent under sec_7491 we conclude that resolution of the issue whether decedent is taxable on unreported income of dollar_figure does not depend upon who has the burden_of_proof respondent also determined that decedent was liable for the addition_to_tax under sec_6651 however as previously indicated respondent conceded this issue at the time of trial gross_income includes compensation_for services sec_61 in the present case decedent received wages of dollar_figure from mangione enterprises of turf valley and he did not report such amount in his return accordingly we sustain respondent’s determination that decedent received unreported income of dollar_figure from wages in gross_income also includes interest sec_61 in the present case decedent was credited with interest_income of dollar_figure in from custodial accounts established pursuant to the maryland uniform_transfers_to_minors_act mutma under the mutma interest_income constitutes custodial property that generally transfers to a minor when he or she attains the age of either years or years depending upon who originally transferred such property to the custodian see md code ann est trusts secs f while decedent was only in he enjoyed the economic benefit of interest_income from the custodial accounts and therefore such interest is taxable in the year earned and not in the year of actual receipt by him see 67_tc_814 if a minor dies before attaining the requisite age the custodial property transfers to the minor’s estate upon the minor’s death md code ann est trusts sec lexis through sess a minor who has attained the age of years may seek a court order for delivery and payment of so much of the custodial property for the minor’s use and benefit md code ann est continued affd aftr 2d ustc par 2d cir we sustain respondent’s determination that decedent was taxable on unreported interest_income of dollar_figure from custodial accounts in ms bryan nevertheless contends that a deceased person should not be liable for any_tax deficiencies death may be an avenue of escape from many of the woes of life but it is no escape from taxes estate of 414_f2d_621 2d cir cited by 498_f2d_1160 4th cir affg in part and revg in part 48_tc_929 reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent with respect to the deficiency and for petitioner with respect to the addition_to_tax under sec_6651 continued trusts sec b in the alternative a custodian may deliver or pay to the minor without a court order so much of the custodial property as the custodian considers advisable for the use and benefit of the minor see id sec a
